DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Some of the previous drawing objections have been addressed and are withdrawn. The remaining drawing objection relating to the limitation “extension collars mounted on the actuator” of claims 3 and 10 is maintained because the “extension collars” do not appear to be shown in the originally-filed Figures 1-7. Regarding the drawing objection, applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive. Applicant argues that there are no new matter in the 12/13/21 amendments (see new Figure 8 and the specification amendments that refer to Figure 8 and its corresponding components). Examiner disagrees because Figure 8 does contain new matter. There appears to be a new additional structure/component that is positioned between component 22a’ and component 40’/62’ that is absent in Figure 7. Also, the thread configuration is different as evidenced by the different thread count (12-threads in Figure 7 versus 4-threads in Figure 8) and the different thread orientations. Furthermore, the component with the 4-threads and the component with the 12-threads have different thread counts, are reversed in the axial direction, and are also reversed in the horizontal direction as well (reversed in the horizontal axis and also reversed in the axial/vertical axis). See labeled Figures 7 and 8 below that point out some of the structural differences between originally-filed Figure 7 and new Figure 8.




    PNG
    media_image1.png
    821
    1097
    media_image1.png
    Greyscale

Labeled Figures 7 and 8 that indicate the structural differences between originally-filed Figure 7 and new Figure 8.

Due to the new subject matter relating to the new Figure 8, the 12/13/21 drawings have not been entered and the 12/13/21 specification has not been entered. If the drawings and the specification are re-submitted with the removal of the new Figure 8 and corresponding references to Figure 8, then the re-submitted drawings and specification will likely be entered pending further search and consideration.
The previous claim objections have been addressed and are withdrawn.
The previous 35 U.S.C. 103 rejections have been addressed and are withdrawn.

Drawings
The drawings were received on 12/13/21.  Some of the drawing(s) is/are unacceptable. New Figure 8 is unacceptable because it contains new matter. The corrective action is to cancel/delete Figure 8. See MPEP 608.04; MPEP 608.02(h); MPEP 608.02(x); MPEP 2163.06. 
Figure 8 contains new matter. There appears to be a new additional structure/component that is positioned between component 22a’ and component 40’/62’ that is absent in Figure 7. Also, the thread configuration is different as evidenced by the different thread count (12-threads in Figure 7 versus 4-threads in Figure 8) and the different thread orientations. Furthermore, the component with the 4-threads and the component with the 12-threads have different thread counts, are reversed in the axial direction, and are also reversed in the horizontal direction as well (reversed in the horizontal axis and also reversed in the axial/vertical axis). See labeled Figures 7 and 8 below that point out some of the structural differences between originally-filed Figure 7 and new Figure 8.




    PNG
    media_image1.png
    821
    1097
    media_image1.png
    Greyscale

Labeled Figures 7 and 8 that indicate the structural differences between originally-filed Figure 7 and new Figure 8.

Due to the new subject matter relating to the new Figure 8, the 12/13/21 drawings have not been entered. If the drawings are re-submitted with the removal of the new Figure 8, then the re-submitted drawings will likely be entered pending further search and consideration.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “extension collars mounted on the actuator” (see claims 3 and 10; see specification [0050] that recites “one or more extension collars mounted on top of the jack actuator.”, but the originally-filed Figures 1-7 do not appear to show the extension collars, and new Figure 8 is considered to have new subject matter) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. To address this drawing objection, it is suggested that claims 3 and 10 be amended to delete the limitation “or extension collars mounted on the actuator”, or indicate how and where the original Figures 1-7 show the “extension collars”.

Specification
The amendment filed 12/13/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the references to the new Figure 8 (see portions of the amended specification below that relate to new Figure 8).

    PNG
    media_image2.png
    180
    1133
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    310
    1127
    media_image3.png
    Greyscale

Applicant is required to cancel the new matter in the reply to this Office Action.
Due to the new subject matter relating to the new Figure 8, the 12/13/21 specification has not been entered. If the specification is re-submitted with the removal of corresponding 

Claim Objections
Claim 18 is objected to because of the following informalities: in line 4, it appears that a word is missing in the phrase “are sized extend the” and that the word --to-- should be inserted after the phrase “are sized” to improve clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 has a double inclusion issue with the phrase “an expandable tubular” in lines 2-3 since it was previously recited in parent claim 4. It is not clear if it refers to the same expandable tubular or to a different/another expandable tubular. For examination purposes, examiner assumes that it refers to the same expandable tubular.
Claim 18 is also considered to be indefinite since it depends from an indefinite claim.

Allowable Subject Matter
Claims 2-7, 9-16, and 19-22 are allowed.
Claims 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Baum US20180299234 teaches, in Figure 1 and [0026, 0042, 0052], a modular design that allows for in-field assembly, portability, and length-adjustment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	2/4/22